Name: 2003/425/EC: Commission Decision of 11 June 2003 setting up a group of experts to advise the Commission on a strategy for dealing with accidents in the transport sector
 Type: Decision
 Subject Matter: transport policy;  health
 Date Published: 2003-06-12

 Avis juridique important|32003D04252003/425/EC: Commission Decision of 11 June 2003 setting up a group of experts to advise the Commission on a strategy for dealing with accidents in the transport sector Official Journal L 144 , 12/06/2003 P. 0010 - 0011Commission Decisionof 11 June 2003setting up a group of experts to advise the Commission on a strategy for dealing with accidents in the transport sector(2003/425/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Whereas:(1) A high and uniform level of protection for European citizens should at all times be ensured in all modes of transport, and a strategy should be introduced to reduce the number of accidents. Independent technical investigations of transport accidents and incidents are one way of improving safety by identifying the causes of such accidents and thereby preventing them from occurring.(2) Investigations into the causes of accidents should not be linked to compensation for damages or determination of liability. Therefore, they should be independent of investigations conducted by the judicial authorities, insurance companies, industry, operators and regulators, or any other party whose interests could conflict with the task entrusted to the investigating body or entity.(3) In its White Paper on European transport policy for 2010: time to decide(1), the Commission indicated that there is a growing need for independent technical investigations geared towards revealing the causes of accidents and ways of improving legislation. For this purpose, in the White Paper the Commission recommended the creation of "a group of independent experts within the Commission, whose job would be to improve the existing legislation and adapt the (European) methodology, inter alia, to technical developments".(4) For the examination of all issues pertinent to independent technical accident investigations, the Commission intends to set up a Group of Experts to advise the Commission on a strategy for dealing with accidents in the transport sector.(5) The setting up of this Group will contribute to the advancement of Community policy in the field of independent accident investigations, alongside other appropriate consultation procedures. The Group should advise the Commission on the need to improve existing legislation, and, where necessary, on the need to propose new initiatives for all modes of transport, including transport of energy (oil and gas pipelines),HAS ADOPTED THIS DECISION:Article 1SubjectA group of experts to advise the Commission on a strategy for dealing with accidents in the transport sector, hereinafter referred to as the "Group of Experts", is hereby set up.Article 2MissionThe Group of Experts shall advise the Commission on the need to improve existing legislation, and, where necessary, on the need to propose new initiatives for all modes of transport, including the transport of energy (oil and gas pipelines), but excluding the occupational health and safety aspects.Article 3CompositionThe Group of Experts shall be composed of qualified individuals competent to consider matters relating to transport safety issues, in particular independent technical accidents investigations in all modes of transport, including the transport of energy (oil and gas pipelines). The Group shall have 12 members and be chaired by a representative of the Commission.Article 4Appointment1. The members of the Group of Experts shall be appointed individually by the Commission on the basis of objective criteria of proven competence and experience. They shall have a two-year renewable mandate with one possibility of renewal by a Commission decision.2. When their mandate lapses, members of the Group of Experts shall remain in office until such time as they are replaced or their mandate renewed.3. A member's mandate shall lapse before expiry thereof in the event of resignation or death. In such case, the member shall be replaced and shall be appointed by the Commission pursuant to the procedure mentioned in paragraph 2.4. A call for applications for the membership shall be published in the Official Journal of the European Union. The Commission shall select the members on the basis of the applications received following this call. The selection criteria shall take account of the candidates' competence and experience, their representativeness and their ability to contribute to strategic discussions, and will promote a balance in terms of specialists from the various modes of transport.5. The Commission will publish the list of members for information in the Official Journal of the European Union.Article 5Terms of office, working groups and additional experts1. The Group of Experts shall meet in plenary session twice a year at the Commission headquarters on invitation by the Commission.2. In fulfilment of its mission as set out in Article 2, the Group of Experts may set up ad hoc working groups.3. The Chairman may decide to invite other experts to address particular matters, at the request of a member or on his or her own initiative.4. The members of the Group of Experts and any experts invited under paragraph 3 shall have their travel and subsistence expenses reimbursed in accordance with the provisions in force within the Commission.Article 6ConfidentialityWithout prejudice to the provisions of Article 287 of the EC Treaty, the members of the Group of Experts shall not divulge any information they obtain through their work in the Group of Experts or its working groups.Article 7Rules of procedure and secretariat1. The Group of Experts shall adopt its rules of procedure.2. The secretariat of the Group of Experts shall be provided by the Commission.Article 8Entry into forceThe Decision shall take effect on the day of its publication in the Official Journal of the European Union.Done at Brussels, 11 June 2003.For the CommissionLoyola De PalacioVice-President(1) COM(2001) 370, 12 September 2001, p. 69.